EXHIBIT 10.11

 

CONTRIBUTION AGREEMENT

 

CONTRIBUTION AGREEMENT (this “Agreement”), dated as of June 5, 2014, is made and
entered into by and among WL Ross Sponsor LLC, a Delaware limited liability
company (“Transferor”), and WL Ross Holding Corp., a Delaware corporation
(“Transferee”).

 

RECITALS

 

WHEREAS, Transferor is the beneficial owner and record holders of 1,868,750
shares of common stock, par value $0.0001 per share, of the Transferee (the
“Shares”); and

 

WHEREAS, Transferor desires to transfer, assign and deliver to Transferee, as a
contribution to the capital of Transferee, all of Transferor’s right, title and
interest in and to the Shares (the “Contribution”), and Transferee desires to
accept the Contribution; and

 

WHEREAS, the parties hereto desire that the Contribution shall only become
effective immediately prior to the pricing of the Transferee’s initial public
offering (the “Effective Time”) and related to the registration statement on
Form S-1 filed by the Transferee on May 9, 2014 with the U.S. Securities and
Exchange Commission.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1.                  Contribution of the Shares. Upon the terms of this Agreement
and effective as of the Effective Time, Transferor hereby transfers, assigns and
delivers to Transferee, as a contribution to the capital of Transferee, all of
Transferor’s right, title and interest in and to the Shares without
consideration therefor. The transfer, assignment and delivery of the Shares
pursuant to this Agreement shall be reflected in the books and records of
Transferee as of the Effective Time.

 

2.                  Acceptance. Effective as of the Effective Time, Transferee
does hereby accept the Contribution of the Shares and also hereby agrees that,
immediately upon receipt of such Shares, the Transferee shall cancel such Shares
and return them to authorized but unissued status in its corporate books and
records.

 

3.                  Counterparts. This Agreement may be executed in one or more
counterparts (including by email or facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

4.                  Further Assurances. Each of the parties hereto shall use its
reasonable best efforts to do all things necessary or advisable to make
effective the transactions contemplated hereby and shall cooperate and take such
action as may be reasonably requested by the other party in order to carry out
fully the provisions and purposes of this Agreement and the transactions
contemplated hereby.

 

5.                  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of laws thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.

 

  WL ROSS SPONSOR LLC         By: /s/ Wilbur L. Ross, Jr.     Name: Wilbur L.
Ross, Jr.     Its: Authorized Signatory         WL ROSS HOLDING CORP.        
By: /s/ Wilbur L. Ross, Jr.     Name: Wilbur L. Ross, Jr.     Its: Chairman and
Chief Executive Officer

 

[Signature page to Contribution Agreement]

 

 

 

